Citation Nr: 0122369	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  97-32 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to payment of unauthorized private medical 
expenses for treatment rendered from April 19-25, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

REMAND

The appellant had active service from August 1943 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 determination by the 
Chief, Medical Administration Service (MAS), Northport, New 
York, VA Medical Center, which denied entitlement to payment 
of unauthorized private medical expenses for treatment 
rendered from April 19-25, 1997.  A February 1999 personal 
hearing was held before VA personnel at said VA Medical 
Center.  The jurisdiction of the claims folder is with the VA 
Regional Office in New York, New York.


REMAND

In a November 1998 letter received by VA the following month, 
appellant stated that he desired a hearing before an 
"Appeals Board."  In a subsequent August 1, 2001 letter 
from the New York, New York, Regional Office (RO), appellant 
was advised that the case had been forwarded to the Board for 
appellate review and that he had a right to request certain 
changes, such as a personal hearing, within a specific period 
from date of said letter.  The Board's administrative staff 
sent him an August 30, 2001 letter, requesting him to clarify 
whether or not he wanted to attend a hearing before a member 
of the Board.  In September 2001, appellant responded, by 
returning that August 30, 2001 letter with a line therein 
checked off indicating that he wanted a "hearing before a 
member of the Board at the regional office" (i.e., a 
"Travel Board hearing").  Since "Travel Board hearings" 
are scheduled by the RO (See 38 C.F.R. § 20.704(a) (2000)), 
the Board is herein remanding the case for that purpose, in 
order to satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a "Travel Board" 
hearing, and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the hearing request 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the matter should be returned to the Board in 
accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



